— In an action, inter alia, to foreclose a mortgage and to recover damages for fraud, Madalyn Bottone and Mark Robert Brody, as administrators of the estate of Morton Brody, and Steve Kates, also known as Steven Kates, appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Rosengarten, J.), dated October 16, 2008, as denied their motion pursuant to CPLR 3211 (a) (1) and (7) and 3016 (b) to dismiss the amended complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the particular circumstances of this case, the Supreme Court properly denied the motion of the defendants Madalyn *622Bottone and Mark Robert Brody, as administrators of the estate of Morton Brody, and Steve Kates, also known as Steven Kates, pursuant to CPLR 3211 (a) (1) and (7) and 3016 (b) to dismiss the complaint insofar as asserted against them. Dillon, J.P., Dickerson, Austin and Miller, JJ., concur.